Citation Nr: 0616518	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the veteran's claim for a 
rating in excess of 60 percent for arteriosclerotic heart 
disease.  

This matter was first reviewed by the Board in April 2002, at 
which time the Board undertook development, including 
arranging for a VA cardiovascular examination.  The report of 
this examination, which was completed in May 2003, has been 
made a part of the record.

In September 2003 the Board remanded the case to the RO for 
additional development, to include obtaining additional 
treatment records.

In a rating decision dated in September 2004 the RO granted 
the veteran's claim for a total disability rating based on 
individual unemployability, effective May 6, 2003.


FINDING OF FACT

The veteran has arteriosclerotic heart disease, with a 
functional capacity estimated to be between 2 to 5 metabolic 
equivalents (METs), and an ejection fraction of 79 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
arteriosclerotic heart disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Codes 7005 (1997, 1998, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Prior to January 12, 1998, a 60 percent rating was 
appropriate for arteriosclerotic heart disease following 
typical history of acute coronary occlusion or thrombosis, or 
a history of substantiated repeated anginal attacks, with 
more than light manual labor not feasible. The highest rating 
of 100 percent was given during, and for 6 months following, 
an acute illness from coronary occlusion or thrombosis with 
circulatory shock, etc; or, after 6 months, upon evidence of 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment was precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7500 (1997). 

Since January 12, 1998, a rating evaluation of 60 percent for 
arteriosclerotic heart disease (coronary artery disease) has 
been appropriate for cases involving more than one episode of 
acute congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  The highest rating, 
100 percent, is appropriate upon evidence of coronary artery 
disease resulting in chronic congestive heart failure; or 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1998, 2005). 

One MET is the energy cost of standing quietly at rest, and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 


Analysis.  The veteran argues that a rating in excess of 60 
percent is warranted for his service connected 
arteriosclerotic heart disease.  He says that he suffers from 
intermittent chest pain every few weeks which lasts for a few 
minutes or more, and that he becomes short of breath upon 
exertion.  He adds that he takes up to three sublingual 
nitroglycerin tablets per day.  Even so, the evidence does 
not support a rating in excess of 60 percent.

Treatment records from Phoebe Putney Memorial Hospital 
document emergency room treatment in March 2000, September 
2003, and June, July, and August 2004 for complaints of chest 
pain; however, the veteran's chest pain was found to be 
"noncardiac."  In fact, a stress test done in March 2000 
found the veteran to have a functional capacity of 7 METs, 
and an electrocardiogram (EKG) done in August 2004 found the 
veteran to have "average exercise capacity," with the 
ability to complete "2 minutes 20 seconds of a 6 MET 
workload."  These records do, however, note the veteran's 
use of nitroglycerin.  

Private treatment records dated in June 1998 and dating from 
April 2003 to May 2004 were also received from Stewart 
Webster Hospital.  In June 1998 Dr. Ngo diagnosed the veteran 
with chest pain, but noted that the veteran "had complete 
resolution of chest discomfort after admission."  Telemetry 
done at that time also showed no significant arrythmia or EKG 
changes.  X-rays taken in September 2003, February 2004, 
April 2004, and May 2004 revealed no acute cardiac or 
pulmonary findings.  

VA treatment records dating from March 2000 to June 2004 
contain no evidence of treatment for the veteran's heart 
disease; but the report of a cursory physical done in March 
2004 did note that the veteran had "regular rate and rhythm 
without murmurs, gallops, or rubs."

A compensation and pension (C&P) examination done by VA in 
November 1998 found the veteran to have a functional capacity 
of 6 METs.  X-rays showed normal cardiac findings.  Diagnosis 
was of arteriosclerotic heart disease.

A second C&P examination done in May 2003 also advises that 
the veteran has arteriosclerotic heart disease, with an 
ejection fraction of 79 percent, and an estimated functional 
capacity of about "2 to 5" METs.  According to the 
examiner, the veteran "can walk approximately 2 1/2 miles in 
an hour but cannot do activities at a higher level needing 
more tha[n] 5 METs."  The examiner adds that "due to 
medical history, a treadmill examination was not attempted."  
Even so, the examiner's resort to an estimation of the 
veteran's functional capacity is in accordance with 
regulatory provisions.  38 C.F.R. § 4.104, Note (2).

The evidence does not show that the veteran has a coronary 
occlusion or thrombosis with circulatory shock or other such 
symptoms; nor does the evidence contain chronic residual 
findings of congestive heart failure or angina.  Thus, a 
rating in excess of 60 percent prior to January 1998 is not 
warranted.  Moreover, the veteran's estimated functional 
capacity (of up to 5 METs) and his ejection fraction of 79 
percent are well above the threshold set out in the current 
rating schedule.  38 C.F.R. § 4.104, Diagnostic Code 7005.  
Accordingly, a rating in excess of 60 percent is not 
warranted at this time. 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO dated in April 2004 
essentially satisfied the duty to notify provisions.  VA and 
private treatment records have been obtained and made a part 
of the file, and reasonable efforts were taken to obtain 
records from all sources identified by the veteran.  In 
addition, the veteran underwent a VA examination in May 2003, 
the report of which is of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  

Note also that the April 2004 letter from the RO (advising 
the veteran of his rights and responsibilities) predates the 
RO's September 2004 readjudication of his claim.  This letter 
thus complies with the sequence of events (i.e., notice 
letter before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  


ORDER

A rating in excess of 60 percent for arteriosclerotic heart 
disease is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


